IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA CRIMINAL ACTION
¥Y.
KENNETH BLAKENEY No. 19-632
ORDER

AND NOW, this 29th day of April, 2021, upon consideration of the Government’s Motion
in Limine (Doc. No. 37), and Mr. Blakeney’s Response in Opposition (Doc. No. 77) it is
ORDERED that the Motion (Doc. No. 37) is GRANTED for the reasons set forth in the

accompanying memorandum.

BY " COURT: & L 4)

- Mekal Qo

“GENE E.K, PRATTER
UNITED, STATES DISTRICT JUDGE

 
